Citation Nr: 1722463	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  17-17 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an increased evaluation for an unspecified depressive disorder with anxious distress, currently at 30%.

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Gina D. Holness, Attorney


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1993 to July 1996, and from June 2001 to February 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013, January 2017 and April 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Boston, Massachusetts, and San Diego, California. These matters were initially before the Boston RO, but have since been transferred to the San Diego RO. 

In June 2017, the Veteran participated in the Board's Pre-Hearing Conference (PHC) program, at which time he requested that his case be advanced on the docket due to financial hardship. 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2016). The Board grants the request. The Veteran also noted intent to withdraw his hearing request and the remaining issues of this appeal if the Board granted a 50 percent rating for the service connected mental disorder and TDIU. Given the Board's favorable decision with respect to both claims, the hearing request and remaining issues are considered withdrawn. 38 U.S.C.A. §§ 7105(b)(2), 7015(d)(5), 7107 (West 2014); 38 C.F.R. §§ 20.204, 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1. Since December 7, 2016, the Veteran's unspecified depressive disorder with anxious distress has been manifested by occupational and social impairment with reduced reliability and productivity.

2. The Veteran's service connected disabilities render him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

1. The criteria for a 50 percent rating for unspecified depressive disorder with anxious distress have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes 9400, 9435 (2016).

2. The criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Mental Disorder

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. §  Part 4. 38 U.S.C.A. § 1155. The Veteran's mental disorder is currently rated as 30 percent disabling, effective December 7, 2016, under Diagnostic Code 9440 of the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. § 4.130. DC 9440 pertains to chronic adjustment disorder. Id. On May 15, 2017, the Veteran was diagnosed with unspecified depressive disorder with anxious distress, in place of the prior diagnosis. Thus, the Board will rate the Veteran's mental disorder under DC 9435, which pertains to unspecified depressive disorder. This change is of no consequence as all mental disorders are rated under the General Formula.

Under the General Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. These symptoms listed are not an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify the rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3.

Here, a May 2017 Compensation and Pension (C&P) examination reveals the Veteran was diagnosed with unspecified depressive disorder with anxious distress. The examiner noted that the present symptoms and diagnosis are a progression of the Veteran's prior mental disorder, and represent a worsening of his depression and anxiety since the examination on December 7, 2016. 

Among his symptoms, the Veteran suffers from depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in adapting to stressful circumstances (e.g., work-like setting), disturbances of motivation and mood, obsessional rituals which interfere with routine activities, and unprovoked irritability. Based on a review of the claims file and available evidence, the examiner opined that the Veteran's mental disorder causes occupational and social impairment with reduced reliability and productivity. This finding is consistent with a 50 percent rating under the General Formula. Therefore, the Board finds that a 50 percent rating is warranted.
 
II. TDIU

The Veteran also seeks entitlement to TDIU. Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). "Substantially gainful employment" is employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16(a). Consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by non-service connected disabilities are not to be considered. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Where the schedular rating is less than total, a total disability rating may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. 

In relevant part, TDIU may be assigned if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more. 38 C.F.R. § 4.16(a). 

Here, the Veteran is service connected for unspecified depressive disorder with anxious distress (currently rated as 50% disabling), a lumbar spine sprain (currently rated as 40% disabling), tinnitus (currently rated as 10% disabling), and tinea pedis (currently rated as 0% disabling). The combination of the Veteran's disability ratings equal 70 percent or more. 38 C.F.R. § 4.25. Thus, he meets the schedular criteria for TDIU.

After carefully considering the Veteran's disabilities, the Board grants TDIU on a schedular basis. The Veteran is currently unemployed and suffering from severe financial hardship. 

The combined effects of the Veteran's disabilities, particularly the mental disorder and back condition, significantly impact his ability to concentrate, handle stressful work situations, adapt to a work-like setting, interact with others, and sit, stand, or walk for long periods of time. For these reasons, the Board finds it is unlikely that the Veteran will be able to obtain or maintain substantially gainful employment. Thus, the claim for TDIU is granted. 

ORDER

Entitlement to a 50 percent rating for an unspecified depressive disorder with anxious distress is granted. 

Entitlement to TDIU is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


